  Case 18-03026       Doc 47   Filed 05/03/19 Entered 05/05/19 17:27:29                Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:      18-03026
Lavonia D Gaddy                              )
                                             )               Chapter: 13
                                             )
                                                             Honorable Janet S. Baer
                                             )
                                             )               Kane
               Debtor(s)                     )

                        ORDER ON MOTION TO OBTAIN/INCUR DEBT

        THIS CAUSE COMING ON TO BE HEARD on the Motion of the Debtor, the Court having
jurisdiction of the parties and the subject matter and being duly advised in the premises, due notice
having been given to the parties entitled thereto,

  IT IS HEREBY ORDERED THAT:

 1. The Debtor is permitted to incur the mortgage debt, with financing through First Centennial
Mortgage Corporation., with the following terms:

  Property address: 3518 Crestwood Lane, Carpentersville, IL 60110
  Loan amount: $306,450.00
  Loan rate: 5.250%
  Loan term: 360 months
  Monthly Mortgage payments: $2,509.54


                                                          Enter:


                                                                   Honorable Janet S. Baer
Dated: May 03, 2019                                                United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
